DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MAURICE HERMAN,
                             Appellant,

                                     v.

               BROWN ROBERT, LLP, and SETH ROBERT,
                           Appellees.

                               No. 4D18-3747

                           [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE-14-015537
(08).

  Janine R. McGuire of Conrad & Scherer, LLP, Fort Lauderdale, for
appellant.

    Connis O. Brown, III, and Seth P. Robert of Brown Robert, LLP, Fort
Lauderdale, and D. David Keller of Keller Landsberg P.A., Fort Lauderdale,
for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.